Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed September 30, 2022 in reply to the Non-final Office Action mailed March 31. 2022. Claims 31, 33, 34, and 36-38 have been amended; claims 1-30, 32, and 35 have been canceled; and no claims have been newly added. Claims 31, 33, 34, and 36-39 are under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33, 34, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, as now amended, appears to be a mixed claim type, directed to a composition, but also reciting an active method step. This problem is now compounded in dependent claims 38 and 39. Applicant is advised to limit claims directed to a composition to reciting the requisite constituent elements present in the composition and their requisite amounts.
Claim 38 is indefinite for the following reasons:
1. Claim 38 is directed to a “radiosensitizer”, but then provides that irradiation is optional. One of ordinary skill in the art would understand that a “radiosensitizer” is not a “radiosensitizer” if there is never any irradiation, i.e. the “radiosensitizer” cannot be a “radiosensitizer” if there is no irradiation. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter.
2. Claim 31, from which claim 38 depends, appears to require “a radiation effect”, and thus would appear to require irradiation. 
Claims 33, 34, and 36-39 are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 38 provides that irradiation is optional. Claim 31, however, from which claim 38 depends, appears to require “a radiation effect”, and thus would appear to require irradiation. Therefore, claim 38 appears to be broader in scope than claim 31 from which it depends.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 31, 33, 34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Symons et al. (Medical Hypotheses. 2001; 57(1): 56-58), in view of Brown (WIPO Application Pub. No. WO 94/20115).
Applicant Claims
Applicant claims a composition for “sensitizing” radiotherapy or chemotherapy comprising 0.1-3.5 wt% hydrogen peroxide and 0.1-10 wt% hyaluronic acid or a salt thereof; wherein the composition is “in an injection form” or used as an injection. Applicant also effectively claims a “kit” comprising the hydrogen peroxide and the hyaluronic acid for mixing at the time of use. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Symons et al. disclose that a composition comprising 0.06-3 wt% hydrogen peroxide (H2O2) can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. 
Brown discloses that a composition comprising 1 wt% hyaluronic acid can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Symons et al. do not explicitly disclose that the composition further contains 0.1-10 wt% hyaluronic acid or a salt thereof. This deficiency is cured by the teachings of Brown. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Symons et al. and Brown, outlined supra, to devise Applicant’s presently claimed composition. 
Symons et al. disclose that a composition comprising 0.06-3 wt% hydrogen peroxide (H2O2) can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. Since Brown discloses that 1 wt% hyaluronic acid can also be injected directly into a tumor for a potent antitumor effect with minimal to no side effects; one of ordinary skill in the art would thus be motivated to modify the Symons et al. composition by adding 1 wt% hyaluronic acid with the reasonable expectation that the resulting composition, when injected directly into a tumor, will successfully exhibit a potent antitumor effect with minimal to no side effects. 
A composition and a “kit” comprising the composition, presumably in containers with instructions, i.e. nonfunctional printer matter, are not patentably distinct products, and thus claim 33 is also obvious for the same reasons discussed. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
NEW GROUNDS OF REJECTION
II. Claims 31, 33, 34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (U.S. Patent Application Pub. No. 2002/0054918).
II. Applicant Claims
Applicant claims a composition for “sensitizing” radiotherapy or chemotherapy comprising 0.1-3.5 wt% hydrogen peroxide and 0.1-10 wt% hyaluronic acid or a salt thereof; wherein the composition is “in an injection form” or used as an injection. Applicant also effectively claims a “kit” comprising the hydrogen peroxide and the hyaluronic acid for mixing at the time of use. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Murad discloses a composition comprising 0.01-6 wt% hydrogen peroxide (H2O2) and 0.01-20 wt% of a moisturizing agent; wherein the moisturizing agent can be hyaluronic acid, and wherein the composition can be e.g. an aqueous solution or other liquid (see claims 1, 2, and 5-7; paragraph 0060).  
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Murad does not explicitly anticipate the instantly claimed composition. However, the Murad disclosure is certainly sufficient to render the claimed composition prima facie obvious within the meaning of 35 USC 103.  
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Murad, outlined supra, to devise Applicant’s presently claimed composition. 
Murad discloses a composition comprising 0.01-6 wt% hydrogen peroxide (H2O2) and 0.01-20 wt%, a moisturizing agent, and a carrier or excipient; wherein the composition cleanses and moisturizes the skin. Since Murad expressly discloses that the moisturizing agent can be hyaluronic acid, and that the composition can be e.g. an aqueous solution or other liquid (i.e. in injectable form), one of ordinary skill in the art would thus be motivated to employ hyaluronic acid as the moisturizer, with the reasonable expectation that the resulting composition, when topically applied to skin, will successfully cleanse and moisturize the skin.
A composition and a “kit” comprising the composition, presumably in containers with instructions, i.e. nonfunctional printer matter, are not patentably distinct products, and thus claim 33 is also obvious for the same reasons discussed. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Symons and Brown do not disclose a radiosensitizer nor that hydrogen peroxide sensitizes a radiation effect to the tumor”, and that “the claimed invention has an unexpected result”; moreover, “Murad uses H2O2 as skin cleanse and hyaluronic acid as moisturizing agent” which “cannot motivate to use H2O2 as…radiosensitizer and hyaluronic acid as H2O2 stabilizer”. 
The Examiner, however, would like to point out the following:
1. The present claims are directed to a composition, not to a method of use. Applicant is simply trying to patent an obvious composition based on an alleged novel intended use for that composition. However, Applicant cannot patent or re-patent a known or obvious composition in the United States merely on the grounds that Applicant has found a new use for that known or obvious composition, or that Applicant employs a requisite constituent for a different purpose. 
2. The claimed composition itself comprises hydrogen peroxide and hyaluronic acid in the amounts specified. That’s it. The composition itself can be thought of as sitting on the table in a bottle or other container. Even if Applicant labels the composition “radiosensitizer” instead of “chemotherapy sensitizer”, this is of no consequence. If Applicant peels off the label “chemotherapy sensitizer” and affixes the label “radiosensitizer”, the actual composition itself in the container remains completely untouched and is precisely the very same. Changing the label affixed to the composition does not suddenly change the very same composition from one that is not patentable to one that is patentable. The prior art need only disclose the composition itself, and need not disclose Applicant’s intended use, i.e. Applicant’s “label”, and need not disclose Applicants own specific reasons for including the hydrogen peroxide and the hyaluronic acid in the composition.
3. In other words, Applicant cannot patent or re-patent a known or obvious composition in the United States, merely by “affixing a new label to the composition”, i.e. based on Applicant’s own intended use for the composition or Applicant’s own reasons for including the requisite elements in the composition, no matter how new the use, no matter how effective the composition may be for the new use, and no matter now “unexpected” Applicant believes is the discovery that the composition can be employed for that new use. Applicant indeed may be able to patent a method of radiosensitization by employing the composition in the method, which it appears Applicant has done via a prior Application in which claims were directed to the method. However, just because Applicant can patent the method does not mean Applicant can patent the composition. On the contrary, Applicant can patent a composition based on the composition itself being new and non-obvious, not on the intended use for the composition being new and non-obvious. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617